Citation Nr: 1721131	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left foot disability.  

2.  Entitlement to service connection for right foot disability.  

3.  Entitlement to service connection for cerebrovascular accident, claimed as stroke.  

4.  Entitlement to service connection for gout, to include as secondary to right and left foot disabilities.  

5.  Entitlement to service connection for a dental disability, to include for the purposes of obtaining VA outpatient dental treatment.

6.  Entitlement to service connection for fainting.  

7.  Entitlement to service connection for cervical spine disability.  

8.  Entitlement to service connection for low back disability.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for hearing loss.  

11.  Entitlement to service connection for fatigue.  

12.  Entitlement to service connection for hypertension.  

13.  Entitlement to service connection for left eye disability.  

14.  Entitlement to service connection for heart disability.  

15.  Entitlement to service connection for shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to February 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no competent evidence of current diagnoses pertaining to the left foot, right foot, disability manifested by fainting, cervical spine disability, low back disability, tinnitus, fatigue, shortness of breath, or left eye disability.

2.  The Veteran does not have dental condition for which compensation may be granted nor does he have a dental condition or disability as a result of trauma during his active military service, and does not otherwise meet the requirements for service connection for the purpose of receiving VA outpatient dental treatment.

3.  The most probative evidence does not indicate that cerebrovascular accident, claimed as stroke, gout, hypertension, and heart disability are related to active service.  

4.  The most probative evidence does not relate a current bilateral hearing loss disability to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for cerebrovascular accident, claimed as stroke, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for gout, claimed as due to right and left foot disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for a dental disability, to include purpose of receiving outpatient treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).

6.  The criteria for service connection for fainting have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for service connection for cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

9.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

11.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

12.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

13.  The criteria for service connection for left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

14.  The criteria for service connection for heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

15.  The criteria for service connection for shortness of breath have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  In this respect, the Board notes that the February 2009 VA examiner indicated that the Veteran's employer records would be helpful in providing an opinion as to whether a bilateral hearing loss disability is related to active service.  However, the Veteran was provided the opportunity to identify and/or submit any relevant records and did not identify or submit employer records.  
The Board recognizes that the Veteran was not provided VA medical examinations concerning his claims for service connection for left foot disability, right foot disability, cerebrovascular accident, claimed as stroke, gout, to include as secondary to right and left foot disabilities, dental disability, fainting, cervical spine disability, low back disability, fatigue, claimed as shortness of breath, hypertension, left eye disability, and heart disability.  38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Concerning the left foot disability, right foot disability, dental disability, fainting, cervical spine disability, low back disability, fatigue, claimed as shortness of breath, left eye disability, there is no competent evidence of current diagnoses of the claimed disabilities proximate to, or during, the appeal period.  The Veteran requested service connection for the aforementioned disabilities, but has not described any chronic recurrent symptoms and his statements do not otherwise serve as competent evidence of diagnoses.  Indeed, the Veteran has not been shown to have the requisite medical knowledge or expertise to diagnose himself with the above disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  VA examinations are not warranted.  38 C.F.R. § 3.159 (c)(4).

With respect to the Veteran's claims for service connection for hearing loss and tinnitus, the Veteran was provided a VA audiological examination in February 2009.  The VA examiner could not provide an opinion regarding hearing loss without resorting to speculation.  However, the VA examiner provided the reasoning for the inability to provide an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Therefore, the February 2009 VA examination and opinion is adequate.  In addition, the Veteran did not report symptoms of tinnitus at the time of the February 2009 VA examination and; therefore, the VA examiner did not provide an opinion as to etiology.  The Board recognizes that tinnitus can be diagnosed by a lay person.  However, despite the Veteran's request for service connection for tinnitus, there is no indication as to the actual symptoms experienced by the Veteran or any other competent evidence concerning tinnitus.  He described the symptom of stopped up ears to the February 2009 VA examiner but no ringing in the ears.  Therefore, a VA opinion as to the etiology of tinnitus is not required.  

Legal Criteria - Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Left Foot, Right Foot, Fainting, Cervical Spine, Low Back, Tinnitus, Fatigue, Left Eye, Shortness of Breath

The Board finds that service connection is not warranted for left foot disability, right foot disability, disability manifested by fainting, cervical spine disability, low back disability, tinnitus, fatigue, left eye disability, or shortness of breath.  In this respect, the Board notes that a cervical muscle spasm was noted in a private medical treatment record dated in 1998.  However, there is no statement from the Veteran concerning chronic cervical spine symptoms or any evidence of a competent diagnosis of cervical spine disability during the appeal period or within proximity to the date of the Veteran's claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran also requested service connection for tinnitus.  However, at the time of the claim for service connection for tinnitus, the Veteran did not comment on the nature of the symptoms of his alleged tinnitus.  On VA audiological examination in February 2009, the VA examiner questioned the Veteran specifically regarding the nature of his symptoms and the Veteran reported that he felt his ears were stopped up, but did not indicate any ringing of the ears.  The evidence of record does not reflect any other statements regarding symptoms of tinnitus, other than the Veteran's initial claim requesting service connection for tinnitus, the notice of disagreement noting the denial of service connection for tinnitus, and the representative's argument requesting service connection for tinnitus, without statements as to the symptoms of his tinnitus.  Accordingly, based on the evidence, including the Veteran's own statements regarding the nature of his symptoms described to the February 2009 VA examiner as stopped up ears, the Board finds that the evidence does not show a current diagnosis of tinnitus.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's requests for service connection for the aforementioned disabilities.  However, the Veteran has not presented any statements regarding chronic symptoms or manifestations other than his statements that he injured his feet, neck, and back during active service.  He has not been shown to possess the requisite medical expertise or knowledge to render a medical diagnosis pertaining to the requested disabilities.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the Veteran has not presented statements concerning chronic symptoms and; therefore, his statements do not serve as competent evidence of current disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Again, the Board recognizes that tinnitus can be diagnosed by a lay person.  However, despite the Veteran's requests for service connection for tinnitus, he described his symptom as stopped up ears.  There is no statement concerning ringing of the ears.  Therefore, his statements requesting service connection for tinnitus do not serve as evidence of a diagnosis of tinnitus.  

Thus, the Board must conclude that the preponderance of the evidence is against the claims for service connection for left foot disability, right foot disability, fainting, cervical spine disability, low back disability, tinnitus, fatigue, left eye disability, and shortness of breath.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Dental Disability

In the context of dental claims, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  Adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as set forth in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc).

Service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150.  The separation report of medical examination dated in February 1956 does not indicate any missing teeth or any other dental problems.  Further, the evidence of record does not reflect any competent evidence of a dental disability.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disability is not warranted.

Next, the Board has considered whether service connection may be established for the purpose of outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or and periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications: 
* Class I: Those having a service-connected compensable dental disability or condition; 

* Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981 with at least 180 days of service and who applied for treatment within a year of release from active duty; 

* Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma; 

* Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. § 2062;

* Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 

* Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 

 * Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; and 

 * Class V: Those participating in a rehabilitation program under 38 U.S.C. chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g).

See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Service connection for purposes of outpatient dental treatment is not warranted.  The Veteran does not have a dental condition or disability that may be service connected to either a compensable or noncompensable level.  The Veteran served prior to September 30, 1981.  Therefore, he is not able to be categorized under either Class I or Class II.

Next, the Veteran cannot be classified under Class II(a) since, in addition to not having a service-connected noncompensable disability, the evidence does not indicate that he lost teeth due to dental trauma. 

Finally, the evidence does not indicate that the Veteran is eligible for any other class.  There is no indication that he was a prisoner of war (POW) or eligible under 38 U.S.C. § 2062, precluding entitlement to Class II(b) and Class II(c) treatment.  There is no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition, and his overall service-connected disability rating is not 100 percent.  Moreover, he is not a Chapter 31 vocational rehabilitation trainee and he is not receiving or due to receive VA care and treatment under Chapter 17.

In summary, there is no basis to grant service connection for a dental disability for VA compensation or outpatient treatment purposes as a matter of law.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim is denied.

Cerebrovascular accident, claimed as stroke, Gout, Hypertension, Heart Disability

Private medical treatment records indicate that the Veteran suffered a cerebrovascular accident years ago and letters from his private physician show current diagnoses of gout, hypertension, and a heart disability.  

Concerning any in-service injury or disease, as noted above, the Veteran's service medical treatment records are fire-related.  When a Veteran's service records are lost or destroyed, VA has a heightened duty to assist.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).  The Veteran stated that he had hypertension during active service, his gout developed as a result of feet problems in active service, and that his hypertension caused his cerebrovascular accident.  The claims file contains the Veteran's separation report of medical examination dated in February 1956.  The report shows that all systems were clinically evaluated as normal, the blood pressure reading was 120/64, and there were no defects or diagnoses listed by the examining physician.  

Further, there is no indication of the aforementioned disabilities until decades after separation from active service.  While the Veteran requested service connection for the disabilities, noting that his gout was related to foot injuries incurred during active service, that he had hypertension in service, which led to his stroke, there is no objective evidence of chronic symptoms of these claimed disabilities since active service.  Indeed, the Board assigns great probative value to the February 1956 separation report of medical examination, which did not reflect any of the aforementioned disabilities or reported complaints or symptoms.

The Board recognizes the Veteran's statements relating his current disabilities to active service.  The Board notes that lay persons are competent to report lay-observable symptomatology.  However, the Veteran did not attest to chronic symptoms of the aforementioned disabilities since active service.  While he stated that he had hypertension during active service, the separation report of medical examination does not reflect any finding of hypertension nor does the evidence contain any diagnosis of hypertension until years after separation from active service.  The Board does not find it reasonable that the Veteran would be experiencing hypertension during service and not mention such symptoms upon separation from service.  See AZ v. Shinseki, 731 F.3d at 1315-18.  Therefore, the Board does not find the Veteran's statements as to the onset of his hypertension as credible.  Concerning any other statements relating a current disability to active service, the Veteran has not been shown to possess the requisite medical expertise or knowledge to relate a cerebrovascular accident, gout, hypertension, or heart disability to active service.  Such are complex medical questions that cannot be resolved by a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In light of the above, service connection is not warranted for cerebrovascular accident, claimed as stroke, gout, hypertension, and heart disability.  As a preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the claims are denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.
 
Bilateral Hearing Loss Disability

The Veteran avers that his current bilateral hearing loss disability is related to active service.  

Concerning any in-service injury or disease, the Board acknowledges that the service medical treatment records are fire-related.  See O'Hare, supra.  The separation report of medical examination is of record and does not contain any reports of hearing loss problems or audiometric findings.  The whispered voice test was 15/15.  

There is no evidence of any hearing loss complaints until decades after separation from active service.  Concerning etiology, the Veteran was provided a VA audiological examination in February 2009.  The examiner reviewed the claims file, examined the Veteran, and opined that the issue of whether the hearing loss was caused by his military noise exposure could not be resolved without resorting to mere speculation.  The examiner stated that the whispered voice test at discharge was not a valid indicator of high frequency hearing loss.  In addition, the examiner stated that the hearing loss that the veteran presented with was not symmetrical and did not have the notched configuration of a noise induced loss.  The examiner noted that if records from the Veteran's employer from 1956-1996 were available for review this may help resolve the issue.  While the VA examiner could not provide an opinion without resorting to mere speculation, the Board nevertheless finds that the VA examiner's opinion is assigned great probative value as the examiner supported the opinion with adequate reasoning and cited to evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board recognizes the Veteran's statements relating his current bilateral hearing loss disability to active service.  The Board notes that lay persons are competent to report lay-observable symptomatology, such as difficulty hearing.  However, the Veteran did not attest to chronic symptoms of hearing impairment since active service.  Concerning any other statements relating a current disability to active service, the Veteran has not been shown to possess the requisite medical expertise or knowledge to relate a bilateral hearing loss disability to active service.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board assigns greater probative value to the February 2009 VA examiner's opinion, who was unable to relate the disability to active service without speculation and provided reasoning for the expressed opinion, to include that the Veteran's hearing was not symmetrical and did not have the notched configuration of a noise induced loss.  

In light of the above, service connection for bilateral hearing loss disability is denied.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for bilateral hearing loss disability is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for left foot disability is denied.  

Service connection for right foot disability is denied.  

Service connection for cerebrovascular accident, claimed as stroke, is denied.

Service connection for gout, to include as secondary to right and left foot disabilities, is denied.

Service connection for a dental disability, to include for the purpose of obtaining VA outpatient dental treatment, is denied.

Service connection for fainting is denied.  
Service connection for cervical spine disability is denied.  

Service connection for low back disability is denied.  

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss disability is denied.  

Service connection for fatigue, claimed as shortness of breath, is denied.  

Service connection for hypertension is denied.  

Service connection for left eye disability is denied.  

Service connection for heart disability is denied.  

Service connection for shortness of breath is denied.




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


